Citation Nr: 1526853	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a neck disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

4.  Entitlement to service connection for residuals of ovarian cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from  July 1986 to April 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the VA Regional Office (RO) in Salt Lake City, Utah.  As the Veteran now resides in Colorado, jurisdiction of her file has transferred to the VA RO in Denver, Colorado.

In September 2014, the Veteran testified during a Board hearing before the undersigned via videoconference from the VA RO in Denver.  A copy of the transcript is of record.  

The issue of entitlement to service connection for residuals of ovarian cyst is addressed in the REMAND portion of the decision below and is REMANDED via the Appeals Management Center (AMC).


FINDING OF FACT

During the September 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified on the record that she wished to withdraw from appeal the issues of entitlement to increased initial ratings for neck, low back, and right knee disabilities.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to the issues of entitlement to increased initial ratings for neck, low back, and right knee disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In September 2014, the Veteran testified that she wished to withdraw from appeal the issues of entitlement to increased initial ratings for neck, low back, and right knee disabilities.  Accordingly, there no allegations of errors of fact or law remain for appellate consideration with respect to these issues and they must be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of entitlement to an initial rating in excess of 20 percent for a neck disability is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for a right knee disability is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for a low back disability is dismissed.



	(CONTINUED ON NEXT PAGE)

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, at the September 2014 hearing, the Veteran contended that she had experienced symptoms such as pain and incontinence as the result of, and ever since, in-service removal of ovarian cysts.  However, as she is currently service connected for status post cystocele repair urinary incontinence, additional medical evidence is needed to diagnose, and distinguish, any current residuals of ovarian cyst removal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  If such records exist, but are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Obtain any outstanding, pertinent TriCare treatment records generated since March 28, 2013.  If such records exist, but are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

3.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records.  Make two attempts to obtain the identified relevant private treatment records or, if appropriate, make a formal finding as to why such records cannot be obtained.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 U.S.C.A. § 5103A (2) (B) (West 2014).

4.  After completing the development requested above, schedule the Veteran for a VA examination to determine the current nature and severity of any residuals of in-service ovarian cysts and cyst removal.  The entire claims file (i.e., documents within the Veteran's VBMS and Virtual VA eFolder) must be made available to, and be reviewed by, the examiner.  

The examiner must perform any necessary testing and address the Veteran's contention (at the September 2014 hearing) that she has experienced residuals of ovarian cyst removal as a result of, and ever since, her period of active duty service.  After review of the record, please determine whether it at least as likely as not (50 percent or greater probability) that the Veteran currently experiences residuals of her in-service ovarian cyst removal.  In doing so, please address the extent to which, if at all, the Veteran's current symptomatology overlaps with, and is distinguishable or indistinguishable from her status post cystocele repair urinary incontinence, which is already a service-connected disability.  

All examination findings (if any) should be set forth on the VA Disability Worksheet for Gynecological Conditions, and the VA Disability Worksheet for Urinary Tract Conditions (if appropriate), along with a rationale for the conclusions reached, to include citation to specific evidence and/or medical authority, as appropriate.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vincent C. Chiappetta 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


